Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 26, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
  Rehearing No. 586                                                                                     Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  5 March 2012                                                                                                         Justices


  143085-7
  MICHIGAN PROPERTIES, L.L.C.,
           Petitioner-Appellee,
                                                                     SC: 143085
  v                                                                  COA: 289174
                                                                     Tax Tribunal: 00-334137
  MERIDIAN TOWNSHIP,
             Respondent-Appellant.
  ___________________________________
  MICHIGAN PROPERTIES, L.L.C.,
             Petitioner-Appellee,
                                                                     SC: 143086
  v                                                                  COA: 289175
                                                                     Tax Tribunal: 00-335067
  MERIDIAN TOWNSHIP,
             Respondent-Appellant.
  ____________________________________
  MICHIGAN PROPERTIES, L.L.C.,
             Petitioner-Appellee,
                                                                     SC: 143087
  v                                                                  COA: 289176
                                                                     Tax Tribunal: 00-334501
  MERIDIAN TOWNSHIP,
             Respondent-Appellant.
  _____________________________________


        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 26, 2012                       _________________________________________
                                                                                Clerk